DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spivack et al. (U.S. 2019/0108686).
With regard to claim 1, Spivack teaches a computer implemented method of data processing with computer readable instructions ([0058] The disclosed platform enables users to interact with VOBs and deployed environments using any device (e.g., devices 102A-N in the example of FIG. 1), including by way of example, computers, PDAs, phones, mobile phones, tablets, head mounted devices, goggles, smart watches, monocles, smart lens, smart watches and other smart apparel (e.g., smart shoes, smart clothing), and any other smart devices; [0062] the client application can sense, detect or recognize virtual objects and/or other human users, actors, non-player characters or any other human or computer participants that are within range of their physical location), comprising: 
 	electronically processing a computer readable set of user data records ([0048] able to read a set of instructions from a machine-readable medium (e.g., a machine-readable storage medium) ; [0122] Layers are further enabled to specify or define a set of navigational options from place to place (places in the digital or virtual realm), like a website does; [0716] the browser management module 356 can create, modify, deploy, manage a mobile browser, web browser, a mobile application or a desktop/laptop client for access and use of the AR environment. Inside the browser is a set of user attributes that can function across any or all environments deployed by the AR environment); and 
 	electronically processing the computer readable set of user data records to generate a computer readable virtual wallet (Fig. 2G, wallet 226; Fig. 5B; [0098] the backpack element 218 can store or hold the user’s digital wallet; [0104] AR wallet 238; [0106] The incentive object 240, can be, for example, a coupon, gift card, token or any other reward and can be stored in a virtual wallet accessible via the user interface; [0827] The wallet view is depicted in 532. From the wallet view 532, a coupon view 536 of the AR environment can be opened in step 534) with kinetic avatar ([0122]  In one embodiment, in a layer (also referred to as a ‘digital layer,’ ‘virtual real-estate,’ ‘namespace,’ a ‘digital namespace,’ or a ‘virtual world component’), as administered by the namespace module 304 in the augmented reality environment, the navigation between places is characterized by the directions in space that people can move; [0169] As the human user moves around, the avatar associated with the user and depicted in the AR environment can function and be rendered; [0355] move around when user does x…) data associated with at least one of the user data records (Fig. 5C; [0027] FIG. 5C depicts avatars and halos representing human users and other characters/participants (e.g. non-player characters (NPCs)) in the alternate reality environment; [0100] AR view avatar 222).

With regard to claim 2, the limitations are addressed above and Spivack teaches further comprising electronically processing the computer readable set of user data records to generate social interaction data ([0038] implement a social network environment and facilitate social networking in an alternate reality environment; [0055] socializing (e.g. social networking, sharing of digital content, maintaining photos, videos, other multimedia content); [0081] Identities and relationships (e.g., the host server 100 can facilitate social activities, track identities, manage, monitor, track and record activities and relationships between users 116A); [0317] a social networking engine 384; [0492] – [0493] The social networking engine 384 of the activity management engine 380 can manage, deploy, track, record, facilitate, enable, provision social actions or interactions among human users or among human users and avatars representing other users, or between avatars representing human users and/or NPCs in the AR environment).

With regard to claim 3, the limitations are addressed above and Spivack teaches wherein the virtual wallet includes a digital virtual credit card attribute data ([0510] Such user profiles can include any information including, for by way of example not limitation.sup…; [0522] credit card data  ).

With regard to claim 4, the limitations are addressed above and Spivack teaches wherein the virtual wallet includes a digital virtual debit card attribute data ([0985] Pass [0986] Coupon [0987] One Time Discount [0988] Gift card [0989] Virtual currency debit card [0990] Ticket [0991] Provides entry to something).

With regard to claim 5, the limitations are addressed above and Spivack teaches further comprising electronically processing the computer readable set of user data records to generate gaming interaction data ([0066] for example AR-enabled games; [0070] a hand held console, a hand held gaming device or console, an iPhone, a wearable device, a head mounted device, a smart watch, a goggle, a smart glasses, a smart contact lens, and/or any other portable, mobile, hand held devices, etc.; [0094]  Virtual objects 210 can span in the AR environment thus enabling gameplay (e.g., role playing game style game play); [0102] the virtual object 230 section can depict virtual tools or objects used in a game. The trophies 232 section can depict for example, in-game accomplishments collected via the AR environment; [0174] applets enable games, quests, and other specialized programmatic experiences to be embedded with Layers; [0185] The applet engine 306 can then is to enable game mechanics or other logic to be attached to places. A “game” or “quest” could be constructed as a set of these rules, across some set of places, on some set of layers, for some set of VOBs and users; [0630] – [0642] the gaming engine 388 of the activity management engine 380 is able to provision, monitor, facilitate the gamification of the AR environment…).

With regard to claim 6, the limitations are addressed above and Spivack teaches wherein the gaming interaction data includes user league attribute data ([0066] for example AR-enabled games; [0070] a hand held console, a hand held gaming device or console, an iPhone, a wearable device, a head mounted device, a smart watch, a goggle, a smart glasses, a smart contact lens, and/or any other portable, mobile, hand held devices, etc.; [0094]  Virtual objects 210 can span in the AR environment thus enabling gameplay (e.g., role playing game style game play); [0102] the virtual object 230 section can depict virtual tools or objects used in a game. The trophies 232 section can depict for example, in-game accomplishments collected via the AR environment; [0174] applets enable games, quests, and other specialized programmatic experiences to be embedded with Layers; [0185] The applet engine 306 can then is to enable game mechanics or other logic to be attached to places. A “game” or “quest” could be constructed as a set of these rules, across some set of places, on some set of layers, for some set of VOBs and users; [0630] – [0642] the gaming engine 388 of the activity management engine 380 is able to provision, monitor, facilitate the gamification of the AR environment…).

With regard to claim 7, the limitations are addressed above and Spivack teaches wherein the kinetic avatar data includes bitmoji data ([0844] VOBs depicted or rendered in the AR environment 550 can serve a function or purpose in the real world 554 (e.g. documents, articles, news, a search result, a game, messages, ads, rewards, tickets, avatars, information about a person, place, thing or entity, etc.), or they can be vanity or entertainment objects with little or no utility (e.g., emojis, pictograms, images, comic, photos, gifs, etc.); [1021] emojis).

With regard to claim 8, the limitations are addressed above and Spivack teaches wherein the kinetic avatar data includes bitmoji data ([0844] VOBs depicted or rendered in the AR environment 550 can serve a function or purpose in the real world 554 (e.g. documents, articles, news, a search result, a game, messages, ads, rewards, tickets, avatars, information about a person, place, thing or entity, etc.), or they can be vanity or entertainment objects with little or no utility (e.g., emojis, pictograms, images, comic, photos, gifs, etc.); [1021] emojis).

With regard to claim 9, the limitations are addressed above and Spivack teaches further comprising printing an image representative of the kinetic avatar data on a substrate body (Fig. 2B; Fig. 2H; Fig. 5C; [0010] FIG. 2B depicts an example user interface of an alternate reality environment associated with a physical location having multiple virtual objects to be interacted with by human users, in accordance with embodiments of the present disclosure; [0027] 
FIG. 5C depicts avatars and halos representing human users and other characters/participants (e.g. non-player characters (NPCs)) in the alternate reality environment, in accordance with embodiments of the present disclosure; [0028] FIG. 5D diagrammatically depicts a virtual world component of an alternate reality environment (e.g., augmented or mixed reality environment, collectively referred as ‘AR environment’) associated with a real world location in the physical world; [0064] The VOBs can be marked or tagged (by QR code, other bar codes, or image markers) for detection by the client application; [0092] In general, the user interface depicts the alternate reality environment which includes a scene of the physical location (e.g., a photorealistic rendering, image or video); [0096] The virtual object (VOB) 211 that includes the interactive landmark 212 in the AR environment can include a representation having a scene or image of the landmark 212 (e.g., the statue of liberty) which can be a photorealistic production or reproduction of an appearance of the landmark 212).

With regard to claim 10, the system claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 11, the system claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 12, the system claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the system claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the system claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the system claim corresponds to the method claim 9, respectively, and therefore is rejected with the same rationale.

With regard to claim 16, the system claim corresponds to the method claim 7, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the system claim corresponds to the method claim 8, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, Spivack teaches a computing platform configured for data processing ([0058] The disclosed platform enables users to interact with VOBs and deployed environments using any device (e.g., devices 102A-N in the example of FIG. 1), including by way of example, computers, PDAs, phones, mobile phones, tablets, head mounted devices, goggles, smart watches, monocles, smart lens, smart watches and other smart apparel (e.g., smart shoes, smart clothing), and any other smart devices; [0062] the client application can sense, detect or recognize virtual objects and/or other human users, actors, non-player characters or any other human or computer participants that are within range of their physical location), the computing platform comprising: 
 	a non-transient computer-readable storage medium having executable instructions embodied thereon ([0070] the client devices 102A-N can include mobile, hand held or portable devices or non-portable devices and can be any of, but not limited to, a server desktop, a desktop computer, a computer cluster, or portable devices including, a notebook, a laptop computer, a handheld computer, a palmtop computer, a mobile phone, a cell phone, a smart phone, a PDA, a Blackberry device, a Treo, a handheld tablet (e.g. an iPad, a Galaxy, Xoom Tablet, etc.), a tablet PC, a thin-client, a hand held console, a hand held gaming device or console, an iPhone, a wearable device, a head mounted device, a smart watch, a goggle, a smart glasses, a smart contact lens, and/or any other portable, mobile, hand held devices, etc.; [0120] a computer-readable medium); and 
 	one or more hardware processors configured ([0119] The module, manager, tracker, agent, handler, or engine can include general or special purpose hardware, firmware, or software embodied in a computer-readable (storage) medium for execution by the processor) to execute the instructions to: electronically process a computer readable set of user data records ([0048] able to read a set of instructions from a machine-readable medium (e.g., a machine-readable storage medium) ; [0122] Layers are further enabled to specify or define a set of navigational options from place to place (places in the digital or virtual realm), like a website does; [0716] the browser management module 356 can create, modify, deploy, manage a mobile browser, web browser, a mobile application or a desktop/laptop client for access and use of the AR environment. Inside the browser is a set of user attributes that can function across any or all environments deployed by the AR environment);
 	electronically process the computer readable set of user data records to generate displayable computer readable kinetic bitmoji data associated with at least one of the user data records ([0844] VOBs depicted or rendered in the AR environment 550 can serve a function or purpose in the real world 554 (e.g. documents, articles, news, a search result, a game, messages, ads, rewards, tickets, avatars, information about a person, place, thing or entity, etc.), or they can be vanity or entertainment objects with little or no utility (e.g., emojis, pictograms, images, comic, photos, gifs, etc.); [1021] emojis); and 
 	electronically process computer readable smart chip data associated with the least one of the user data records ([0058] The disclosed platform enables users to interact with VOBs and deployed environments using any device (e.g., devices 102A-N in the example of FIG. 1), including by way of example, computers, PDAs, phones, mobile phones, tablets, head mounted devices, goggles, smart watches, monocles, smart lens, smart watches and other smart apparel (e.g., smart shoes, smart clothing), and any other smart devices; [1178] The machine 2200 can comprise, but not be limited to, a server computer, a client computer, a PC, a tablet computer, a laptop computer, a netbook, a set-top box (STB), a PDA, an entertainment media system, a cellular telephone, a smart phone, a mobile device, a wearable device (e.g., a smart watch), a head mounted device, a smart lens, goggles, smart glasses, a smart home device (e.g., a smart appliance), other smart devices, a web appliance, a network router, a network switch, a network bridge, a Blackberry, a processor, a telephone, a web appliance, a console, a hand-held console, a (hand-held) gaming device, a music player, any portable, mobile, hand-held device or any device or machine capable of executing the instructions 2216, sequentially or otherwise, that specify actions to be taken by the machine 2200).

With regard to claim 19, the computing platform claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the computing platform claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 21, the limitations are addressed above and Spivack teaches wherein the one or more hardware processors ([0119] The module, manager, tracker, agent, handler, or engine can include general or special purpose hardware, firmware, or software embodied in a computer-readable (storage) medium for execution by the processor; [0821] the processing unit 434 can include one or more processors) are further configured by instructions to electronically process RFID data associated with the least one of the user data records ([0194] For example, placement or location of use avatars (e.g., 3D rendered avatars), user halos (information halo) or other information associated with a user or user profile in the AR environment can be determined using wireless information (e.g. any or a combination of Bluetooth, RF, WiFi, GPS, RFID); [1191] the communication components 2264 can include Radio Frequency Identification (RFID) tag reader components; [0778] RF transceiver).

With regard to claim 22, the limitations are addressed above and Spivack teaches further comprising a substrate body (Fig. 2B; Fig. 2H; Fig. 5C; [0010] FIG. 2B depicts an example user interface of an alternate reality environment associated with a physical location having multiple virtual objects to be interacted with by human users, in accordance with embodiments of the present disclosure; [0027] FIG. 5C depicts avatars and halos representing human users and other characters/participants (e.g. non-player characters (NPCs)) in the alternate reality environment, in accordance with embodiments of the present disclosure; [0028] FIG. 5D diagrammatically depicts a virtual world component of an alternate reality environment (e.g., augmented or mixed reality environment, collectively referred as ‘AR environment’) associated with a real world location in the physical world; [0064] The VOBs can be marked or tagged (by QR code, other bar codes, or image markers) for detection by the client application; [0092] In general, the user interface depicts the alternate reality environment which includes a scene of the physical location (e.g., a photorealistic rendering, image or video); [0096] The virtual object (VOB) 211 that includes the interactive landmark 212 in the AR environment can include a representation having a scene or image of the landmark 212 (e.g., the statue of liberty) which can be a photorealistic production or reproduction of an appearance of the landmark 212), a display electronically connected to the one or more hardware processors (Figs. 2C-2D; Fig. 4B, display unit 450; [0095] FIG. 2D depicts an example user interface of an alternate reality environment associated with a virtual object (VOB) 211 depicting an interactive landmark, in accordance with embodiments of the present disclosure; [0096] The virtual object (VOB) 211 that includes the interactive landmark 212 in the AR environment can include a representation having a scene or image of the landmark 212 (e.g., the statue of liberty) which can be a photorealistic production or reproduction of an appearance of the landmark 212. The VOB 211 having the representation of the landmark 212 can also include integrated social features 213), and an antenna electronically configured (Fig. 1, 102C and 102N) to process the RFID data ([0194] For example, placement or location of use avatars (e.g., 3D rendered avatars), user halos (information halo) or other information associated with a user or user profile in the AR environment can be determined using wireless information (e.g. any or a combination of Bluetooth, RF, WiFi, GPS, RFID); [1191] the communication components 2264 can include Radio Frequency Identification (RFID) tag reader components; [0778] RF transceiver), wherein the non-transient computer-readable storage medium, the one or more hardware processors and the antenna are housed by the substrate body ([0070] the client devices 102A-N can include mobile, hand held or portable devices or non-portable devices and can be any of, but not limited to, a server desktop, a desktop computer, a computer cluster, or portable devices including, a notebook, a laptop computer, a handheld computer, a palmtop computer, a mobile phone, a cell phone, a smart phone, a PDA, a Blackberry device, a Treo, a handheld tablet (e.g. an iPad, a Galaxy, Xoom Tablet, etc.), a tablet PC, a thin-client, a hand held console, a hand held gaming device or console, an iPhone, a wearable device, a head mounted device, a smart watch, a goggle, a smart glasses, a smart contact lens, and/or any other portable, mobile, hand held devices, etc.; [0120] a computer-readable medium).


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Cai et al. (U.S. 2020/0005196) teaches a system and method of providing a two-phase technique for generating content recommendations.
	Sachson et al. (U.S. 2021/0365526) teaches a digital content in a virtual environment using virtual content rights acquired with respect to the digital content.
	Harris et al. (U.S. Patent No. 10,504,385) teaches a system and method for providing educational messages including a line of credit to the consumer.
	Grosh et al. (U.S. 2019/0251538) teaches a system and method of remotely executing transactions via applications and point of sale systems.
	Su (U.S. 2013/0204825) teaches a media control system which enables a content based recommendations system.
	Handman et al. (U.S. 2006/0212444) teaches a system and method for utilizing contextual feedback to generate and modify playlists.

 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171